EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the attorney for applicant, Bruno Polito, at (908) 518- 6386 on 03/23/2021.
The application has been amended as follows: 
1. (Currently amended) A display apparatus, comprising:
a main body including a display panel, a sound generation section, and a back chassis disposed on a rear surface side of the main body;
a stand that supports, with respect to an installation surface, the main body from the rear surface side of the main body;
a receiving member that is attached to a lower portion of the main body via an intermediate attachment member and not attached to the stand, and supports the main body to allow a gap to be provided between the installation surface and the main body; and
wherein the main body further includes an inner plate that is disposed between the display panel and the back chassis and is disposed with a space from the display, and
the sound generation section includes a shaker that is attached to the inner generates sound by shaking the display panel via a space between the inner plate and the display panel.


7. (canceled)

Information Disclosure Statement
The IDS filed on 03/17/2021 has been considered and made of record.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claim 1 discloses the combination features of “wherein the main body further includes an inner plate that is disposed between the display panel and the back chassis and is disposed with a space from the display, and the sound generation section includes a shaker that is attached to the inner generates sound by shaking the display panel via a space between the inner plate and the display panel.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 3-6 depend on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/23/2021